DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In respond to Applicant’s amendment filed 03/08/2021, claims 1, 3, 5, 6 have been amended. Claim 2 has been canceled.

REASON FOR ALLOWANCE

3.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claims 5, 6 are the same as those objection and allowance set forth within the Final Office Action 0/08/2021; and claim 1 amendment after final filed 03/08/2021 where
Claim 1: 
In conjunction to a DFB laser diode previously indicated in the Final Office Action – the references fail to teach the structure and relationship - wherein the first grating has a first length in a first direction and first period less than the first length in the first direction, wherein the second grating has a second length in the first direction and a second period less than the second length in the first direction, and wherein the second period of the second grating is three time greater than the first period of the first grating.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

					COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828